PER CURIAM.
Pursuant to the motion and order entered on September 19, 1949 to enter judgment in the case of Commissioner of Internal Revenue v. Mildred Bennett Baird, Tax Court Docket No. 16383, consonant with the judgment entered in the -case of. Commissioner of Internal Revenue v. Edward J. Hudson, Tax -Court Docket No. 16380, and the motion for judgment filed by the respondent to enter judgment in the case of Commissioner of Internal Revenue v. Mildred Bennett Baird, Tax Court Docket No. 16383 consonant with the judgment entered by this Court in the case entitled: Commissioner of Internal Revenue, Petitioner, v. Edward J. Hudson, Respondent, 5 Cir., 183 F.2d 180, it is now here ordered, adjudged and decreed by this Court that the judgment of the Tax Court of the United States in Commissioner of Internal Revenue v. Mildred Bennett Baird, 11 T.C. 1042, be, and the same is hereby, affirmed.